Citation Nr: 0925001	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  04-35 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to July 
1969.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2002 rating decision of the Oakland, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO), which in pertinent part, denied service 
connection for PTSD.  The Board notes that during the course 
of the appeal, the Veteran's claims file was permanently 
transferred to the RO in Atlanta; Georgia; hence, that RO now 
has jurisdiction over the claim on appeal.  

In June 2007, the Veteran testified at a personal hearing 
before the undersigned Acting Veterans Law Judge.  A copy of 
the transcript is of record.  

In August 2007 the Board remanded the claim for additional 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.  

2.  The Veteran did not engage in combat with the enemy.  

3.  The Veteran's statements, without objective corroborating 
evidence, are insufficient to verify the actual occurrence 
his alleged in-service stressors.  




CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the Veteran's 
active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 
3.304 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the United States Court of Appeals for Veterans 
Claims held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  

The Board finds that the VCAA notice requirements have been 
satisfied by the March 2002 letter.  In the March 2002 
letter, VA informed the Veteran that in order to substantiate 
a claim for service connection, the evidence needed to show 
he had a current disability, a disease or injury in service, 
and evidence of a nexus between the post service disability 
and the disease or injury in service, which was usually shown 
by medical records and medical opinions.  See also the 
October 2007 VCAA letter.  

As to informing the Veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The RO told the Veteran that he could obtain 
private records himself and submit them to VA.  

In the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), the Court held, among other things, 
that the VCAA notice must include notice that a disability 
rating and an effective date of the award of benefits will be 
assigned if service connection was awarded.  In the present 
appeal, the October 2007 VCAA letter to the Veteran included 
the type of evidence necessary to establish a disability 
rating and effective date for the disability on appeal.  
Although this notice was not issued before the rating 
decision on appeal, the Veteran has not been prejudiced, as 
the Veteran's pending claim is denied.  A supplemental 
statement of the case (SSOC) was also issued to him in 
February 2009.  See Prickett v. Nicholson, 20 Vet. App. 370 
(2006).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  
In connection with the current appeal, VA has obtained the 
Veteran's service treatment records and VA outpatient 
treatment records from May 2000 to August 2007.  

The Board also notes that an examination or an opinion was 
not obtained in connection with the Veteran's claim for 
service connection for PTSD because VA was not under an 
obligation to provide an examination, as such is not 
necessary to make a decision on the claim.  Specifically, 
under the statute, an examination or opinion is necessary to 
make a decision on the claim when the record (1) contains 
competent evidence that the claimant has a current disability 
or persistent or recurrent symptoms of the disability; (2) 
contains evidence which indicates that the disability or 
symptoms may be associated with the claimant's active duty; 
and (3) does not contain sufficient medical evidence for VA 
to make a decision.  See 38 U.S.C.A. § 5103A(d).  

Here, the absence of a verifiable stressor to support a PTSD 
diagnosis precludes the possibility that the Veteran's 
disability may be associated with his active service.  See 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (VA was not 
required to provide the Veteran with a medical examination 
absent a showing by the Veteran of a causal connection 
between the disability and service).  In this case, the 
Veteran has not brought forth sufficient information so as to 
allow for a search for verification.  The RO informed the 
Veteran that he would need to complete a questionnaire and 
provide details of the occurrences that led to his disability 
and service, and the Veteran has not provided such sufficient 
evidence or indicated where such evidence may be found.

The Board has considered the case of Charles v. Principi, 16 
Vet. App. 370 (2002) wherein the Court held that, under 38 
U.S.C.A § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence, [including 
statements of the claimant]," and where, the claimant had 
been diagnosed to have tinnitus, and had proffered competent 
lay evidence that he had had continuous symptoms of the 
disorder [i.e., ringing in the ears] since his discharge.  
Because there was evidence of record satisfying two of the 
requirements of the statute, i.e., competent evidence of a 
current disability and evidence indicating an association 
between the appellant's disability and his active service, 
but there was not of record, as relied upon in part by the 
Board in denying his claim, competent medical evidence 
addressing whether there is a nexus between his tinnitus and 
his active service, VA was to provide the claimant with a 
medical "nexus" examination.  However, unlike Charles, in 
this case, there is no probative evidence supported by a 
verified stressor of the Veteran's disability relating to 
service.  See also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the Veteran with the development of 
evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d); see Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 
2007).

II.  Decision  

The Veteran asserts that service connection is warranted for 
his PTSD.  

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.  

In order for service connection to be awarded for PTSD, three 
elements must be present:  (1) a current medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a); (2) medical 
evidence of a causal nexus between current symptomatology and 
a claimed in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 
128 (1997).  With respect to the second element, if the 
evidence shows that the Veteran did not serve in combat with 
enemy forces during service, or if there is a determination 
that the Veteran engaged in combat but the claimed stressor 
is not related to such combat, there must be independent 
evidence to corroborate the Veteran's statement as to the 
occurrence of the claimed stressor.  Doran v. Brown, 6 Vet. 
App. 283, 289 (1994).  The Veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996).  

The above cited regulation, 38 C.F.R. § 4.125(a), refers to 
the American Psychiatric Associations' Diagnostic and 
Statistical Manual for Mental Disorders, 4th ed. (1994) (DMS- 
IV) as the source of criteria for the diagnosis of claimed 
psychiatric disorders.  DSM-IV provides that a valid 
diagnosis of PTSD requires that a person has been exposed to 
a traumatic event in which both of the following were 
present:  (1) the person experienced, witnessed, or was 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of himself or others, and (2) the person's 
response involved intense fear, helplessness, or horror.

The type of evidence required to establish that the claimed 
in-service stressors actually occurred depends on whether the 
Veteran "engaged in combat with the enemy."  Section 
1154(b) requires that the Veteran have actually participated 
in combat with the enemy, meaning participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality, and does not apply to 
Veterans who served in a general "combat area" or "combat 
zone" but did not themselves engage in combat with the 
enemy.  See VAOPGCPREC 12-99 (October 18, 1999).  The General 
Counsel also indicated that the determination of whether a 
Veteran engaged in combat with the enemy necessarily must be 
made on a case-by-case basis, and that absence from a 
Veteran's service records of any ordinary indicators of 
combat service may, in appropriate cases, support a 
reasonable inference that the Veteran did not engage in 
combat; such absence may properly be considered "negative 
evidence" even though it does not affirmatively show that 
the Veteran did not engage in combat.  Id.  

In this case, the Veteran claims that he was engaged in 
combat with the enemy while in service.  In a June 2003 
personal statement, the Veteran stated that he was subjected 
to constant enemy fire while stationed in Vietnam.  He 
explained that while riding in a convoy heading to Xuan Loc, 
an enemy rocket hit a tanker three trucks in front of his 
tanker, exploding and instantly killing all the soldiers in 
the tanker.  The Veteran further added that because of the 
strong force from the blast, his truck was blown into a 
ditch; the driver of his tanker was hit with shrapnel.  
Because of small arms fire, he and the rest of his convoy 
remained trapped for more than eight hours before being 
rescued.  Twelve soldiers died in the attack, and several 
others were wounded.  He further stated that he saw the fire 
from the Long Bien ammunition dump when it was blown up, and 
while in Dong Tam, he came under enemy rocket attack on at 
least five occasions.  The Veteran also stated during the 
June 2007 hearing that he witnessed several soldiers die due 
to the melting of the tanker that was part of the convoy to 
Xuan Loc.  He also testified that, while working on a 
purification truck in Mekong Delta, they were attacked by the 
enemy.  
Although the Veteran's service personnel records show that he 
received the Vietnam Service Medal and Republic of Vietnam 
Campaign Medal, there is no indication that he received any 
decorations, medals, badges, commendations, citations, or 
campaign ribbons indicating combat.  The service treatment 
records, as well as the post service evidence of record, do 
not establish that the Veteran engaged in combat with the 
enemy either.  Thus, the Board finds that the Veteran did not 
engage in combat with the enemy during his military service.  
Consequently, the relaxed evidentiary standards of 38 
U.S.C.A. § 1154(b) do not apply.  

Review of the record reveals the Veteran received a medical 
diagnosis of PTSD, attributable to his military service as 
noted in an April 2000 VA PTSD assessment report.  The Board 
notes the diagnosis was rendered upon the Veteran's report of 
stressful events in service.  However, because as previously 
stated, the Veteran did not engage in combat with the enemy, 
the controlling issue in this case is whether there is 
independent, credible supporting evidence to corroborate the 
Veteran's statements as to the occurrence of the claimed 
stressor.  See Doran, supra; 38 C.F.R. § 3.304(f).  In this 
context, the Board notes that, although the credible 
supporting evidence need not be service department evidence, 
service department records cannot contradict the Veteran's 
testimony regarding in-service stressors.  Id.  

After careful review of the evidence, the Board finds the 
Veteran has not provided any stressor that can be verified by 
the service department or provided any credible supporting 
evidence showing that his claimed stressors actually 
occurred.  The Board does note the Veteran has attempted to 
provide clarifying information regarding his stressor, such 
as an approximate date and the name of the specific unit he 
was assigned to at the time of each incident.  Moreover, as 
previously noted, the Board remanded the claim in August 
2007, to conduct additional procedural and substantive 
development.  In its remand, the Board offered the Veteran an 
additional opportunity to provide detailed information 
regarding his alleged stressors so that his information could 
be submitted to the U.S. Army and Joint Services Records 
Research Center (JSRRC) for possible stressor verification.  
As such, the Appeals Management Center (AMC) sent a letter to 
the Veteran in October 2007, requesting a detailed 
description of each incident so that his alleged stressors 
could be verified.  The Veteran responded in January 2008 
that he had no additional information or evidence to submit, 
and requested that his claim be decided.  He further added in 
a July 2008 personal statement that recalling his in-service 
incidents are painful memories, and he would like his 
previously submitted stressors to be used in deciding his 
claim.  The Board notes that it has been many years since 
these events occurred, and the Veteran may have a difficult 
time remembering specific details about certain events; 
however, the requested additional information is critical to 
the Veteran's claim and, without months and years, full 
names, and the service department is unable to verify that 
these events actually occurred.  The Board notes that the 
duty to assist is not always a one-way street.  If the 
Veteran wants help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  

Furthermore, in evaluating the Veteran's claim, the Board 
finds it probative that the Veteran's service personnel 
records do not assist him in establishing that the claimed 
event occurred or that he was in the location where he 
claimed to be.  There is no independent evidence of record 
showing that his military occupational specialty (MOS) as a 
utilities worker exposed him to the asserted stressful 
events, or any other events involving intense fear, 
helplessness, or horror.  In essence, the Veteran's lack of 
detail about the alleged incident makes it impossible for it 
to be verified.  See 38 C.F.R. § 3.159 (c)(2)(i) (2008).  See 
Fossie v. West, 12 Vet. App. 1, 6-7 (1998) (there was no duty 
to assist where Veteran's statements concerning in-service 
stressors were too vague to refer to the U. S. Army and Joint 
Services Records Research Center).  

In summary, the Board finds the Veteran has not provided 
sufficient details about his claimed in-service stressors.  
The only evidence of record which indicates that the 
Veteran's claimed stressors actually occurred consists of his 
own statements.  These statements, without other 
corroborating evidence, are of little or no probative value.  
As previously noted, the Veteran's statements and assertions, 
alone, cannot establish the occurrence of a non-combat 
stressor.  See Dizoglio, supra.

As such, the Board finds the Veteran's in-service stressors 
have not been verified; hence, there is no verified stressor 
present upon which a valid diagnosis of PTSD may be based.  
As such, a preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for 
PTSD.  The Veteran's claim must be denied, and there is no 
doubt to be resolved.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).


ORDER

Entitlement to service connection for PTSD is denied.  



____________________________________________
K. R. FLETCHER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


